879 F.2d 862Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Trenton E. CARTER, Plaintiff-Appellant,v.B. RUFFIN, St. Brides Correctional Center;  AltonBaskerville, Warden, St. Brides CorrectionalCenter;  J.A. Smith, Jr., RegionalAdministrator, Defendants-Appellees.
No. 89-6631.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 14, 1989.Decided:  July 18, 1989.

Trenton E. Carter, appellant pro se.
Before DONALD RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Trenton E. Carter seeks to appeal the district court's dismissal of this 42 U.S.C. Sec. 1983 action for failure to pay the assessed filing fee.  Finding that the district court properly complied with the procedures approved in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and did not abuse its discretion in dismissing the action without prejudice, we deny leave to proceed in forma pauperis and dismiss the appeal.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.